January 23, 2017 United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 Re: Clancy Corp. Registration Statement on Form S-1 Filed December 12, 2016 File No. 333-213698 Ladies and Gentlemen: This letter sets forth the responses of Clancy Corp. (“Company”) to the comments of the reviewing staff of the Securities and Exchange Commission (the “Staff”) in connection with the above referenced filing as set forth in the comment letter of December 23, 2016. General 1. We note that this amendment was filed only in marked form. Please ensure that your next amendment includes a clean copy, which is not marked to show changes, and a marked copy that does indicate the changes you have made. Response.In accordance to our phone conversation with Sherry Haywood the clean version of Form S-1 was filed. 2. We note your response to comment two in our letter dated October 13, 2016. We note that in the fourth paragraph of your response to comment two, you state that you have revenues of $1,500. Your response appears inconsistent with the disclosures in your registration statement. For example, on pages 5, 10, and 22 you state that you have no revenues. On page 5, you state that you have $2,500 in revenues. Please reconcile these inconsistencies. Response. As of the date of our Financial Statement as of October 31, 2016 we had no revenues. As of the date of the filing of our S1/A1 we had $2,500 of revenues. 3. We note from your response to comment two of our letter dated October 13, 2016 that you have entered into a contract with Afrodita Co. to purchase the company’s soap products. Please revise your disclosures to include the material terms of your contract with Afrodita. Please file your agreement with Afrodita as an exhibit or tell us why you are not required to do so. Response. The agreement was filed. Outside Front Cover page of the Registration Statement 4. We note your response to comment four in our letter dated October 13, 2016. It appears that you do not have the correct agent for service listed. Please revise to include the name, address and telephone number of your current agent for service. Response: The information was added. Front Cover Page of the Prospectus 5. We note your response to comment five in our letter dated October 13, 2016. Please move the entire last paragraph on page 2 beginning with “The information in this prospectus is not complete and may be amended.” to the outside front cover page of the prospectus which is currently page 3. Response: The paragraph was moved on page 3. Prospectus Summary, page 5 Our Company, page 5 6. In the second and sixth paragraphs you disclose that as of October 31, 2016 you have no revenue and a net loss of $7,377. We note that as of the three months ended October 31, 2016, you had a net loss of $6,176. We also note that from your inception through October 31, 2016, you had net losses of $7,377. Please clarify your disclosures here, and on pages 22 and 30. Response: From inception to July 31, 2016 we had net loss of $1,201. For the period from August 1, 2016 to October 31, 2016 we have generated net loss of $6,176. From the inception to October 31, 2016 we had total net loss of $7,377. As we had no revenue and increase in operating expenses, we had rise of net loss. Risk Factors, page 9 7. We note your response to comment eight in our letter dated October 13, 2016. Please revise your risk factor “Because our principal assets are located outside of the United States…” on page 12 to address the difficulties with bringing an original action in a Cyprus court to enforce liabilities based upon the United States federal securities laws against Ms.
